PER curiam:
I
La conducta que da lugar a la presente acción discipli-naria tiene su génesis en el caso El Pueblo de Puerto Rico v. Juan R. Lozada Díaz, Criminal Núm. VP99-252199-1300, ventilándose ante el Tribunal de Primera Instancia. El 28 de septiembre de 1999, el Lic. Juan C. Grau Díaz (en adelante el querellado) fue designado abogado de oficio del imputado Juan R. Lozada Díaz. La vista preliminar quedó señalada para el 13 de octubre de 1999. Ésta se celebró en ausencia del querellado. Por tal razón, el tribunal de ins-tancia lo citó para que compareciera el 21 de octubre de 1999 y mostrara causa por la cual no debía ser encontrado incurso en desacato. Sin embargo, este señalamiento no pudo llevarse a cabo debido al paso del huracán José. La vista quedó reseñalada para el 2 de noviembre de 1999. En *73esta ocasión, el querellado no se presentó. Tampoco compa-reció a la vista de 15 de noviembre de 1999. Se citó nueva-mente para que compareciera el 7 de diciembre de 1999 a mostrar causa por la cual no debía ser hallado incurso en desacato. No obstante, el querellado no se presentó.
Se ordenó su arresto por desacato criminal y se citó a una vista para el 21 de diciembre de 1999, a la cual tam-poco compareció. Cabe indicar que, para esa fecha, aún estaba pendiente el diligenciamiento de la orden de arresto. En vista de lo anterior, y en aras de proteger los derechos del imputado, el tribunal de instancia relevó al querellado de su representación legal y le designó otro abo-gado de oficio. Además, por instrucciones de la Hon. Sonia Santana Sepúlveda, Juez del Tribunal de Primera Instan-cia, Subsección de Distrito de Humacao, se nos remitió co-pia del acta de 21 de diciembre de 1999, mediante la cual le imputó al querellado no haber atendido diligentemente la designación de oficio.
Así las cosas, mediante Resolución de 6 de marzo de 2000, referimos el asunto al Procurador General para que efectuara la investigación y el informe correspondiente, el cual presentó el 10 de abril de 2000. Indicó que la conducta del querellado pudo haber constituido violaciones a los cá-nones del Código de Ética Profesional; a saber, el Canon 9 (conducta del abogado ante los tribunales), 12 (puntuali-dad y tramitación de las causas), 18 (competencia del abo-gado y consejo al cliente) y 38 (preservación del honor y la dignidad de la profesión), 4 L.P.R.A. Ap. IX. Nos recomendó que le concediéramos término al querellado para que se expresara en torno a los hechos narrados en el acta de 21 de diciembre de 1999, y que evaluáramos su conducta a la luz de los cánones señalados.
El 12 de abril de 2000, el Procurador General presentó moción informándonos que, luego de haber presentado su informe, se trajo a su atención un escrito del querellado, fechado el 28 de marzo de 2000 pero sometido el 7 de abril *74de 2000; y que en dicho escrito el querellado atribuyó sus múltiples incomparecencias a alegadas deficiencias en la notificación y diligenciamiento de los requerimientos del tribunal de instancia. Sin embargo, nos comentó el Procu-rador General, que el querellado no expresó qué gestiones realizó, si alguna, para conocer el estado de los procedi-mientos del caso que le fue asignado de oficio.
Mediante Resolución de 19 de abril de 2000, le concedi-mos término al querellado para que expusiera su posición sobre el informe y la moción del Procurador General. Ante su incomparecencia, le concedimos un término final de diez (10) días para dar cumplimiento a nuestro requerimiento, so pena de la imposición de sanciones disciplinarias severas.
El 3 de agosto de 2000, el querellado compareció me-diante Moción en Cumplimiento de Orden. Entre otras co-sas, indicó que lamenta lo sucedido y exhorta a los tribu-nales a ser más cuidadosos al notificar a los abogados de los señalamientos. Sobre lo expresado por el Procurador General en cuanto a las gestiones realizadas por el quere-llado para conocer la situación del caso asignado, éste in-dicó que no se realizaron “ya que no se tuvo la suerte, for-tuna o privilegio de haber sido advertido del estado de los procedimientos en el caso, ni por notificaciones del Tribunal, cartas del imputado, llamadas telefónicas de la Secre-taría, Oficina de las Juezas, del imputado o sus familiares. Hubo una total falta de comunicación entre el Tribunal, el acusado y/o sus familiares y el compareciente”. Moción en Cumplimiento de Orden de 3 de agosto de 2000, pág. 1.
Así las cosas, le concedimos un término al Procurador General para que se exprese sobre dicha moción del quere-llado, lo cual hizo mediante Escrito en Cumplimiento de Orden presentado el 16 de noviembre de 2000. Se reiteró en cuanto a lo señalado en el informe de 10 de abril de 2000. Indicó que el querellado no realizó ninguna gestión conducente a conocer el estado de los procedimientos de la *75causa criminal contra su cliente. Por último, señaló que el comportamiento del querellado violó los Cánones 18 (com-petencia del abogado y consejo al cliente) y 19 (información al cliente) del Código de Ética Profesional, supra.
Mediante Resolución de 8 de diciembre de 2000, nos dimos por enterado del escrito presentado por el Procurador General y le concedimos término al querellado para que muestre causa por la cual no debemos resolver este asunto sin ulterior trámite. Ante su incumplimiento, el 16 de fe-brero de 2001 dimos por sometido el asunto.
II
 El Canon 9 del Código de Ética Profesional, supra, le impone a los miembros de la profesión legal el deber de observar para con los tribunales una conducta que se ca-racterice por el mayor respeto. Reiteradamente hemos se-ñalado que “la desatención a las órdenes emitidas por los tribunales de justicia constituye un grave insulto a la au-toridad de éstos en directa violación al deber de conducta exigido por el referido Canon IX”. In re Quevedo Cordero, Caso Núm. AB-98-171, Per curiam de 21 de enero de 1999, pág. 2.
Por su parte, el Canon 12 del Código de Ética Profesional, supra, le impone a los abogados la obligación de ser puntuales en su asistencia y concisos y exactos en la tramitación de las causas. En lo pertinente dispone:
Es deber del abogado hacia el tribunal, sus compañeros, las partes y testigos el ser puntual en su asistencia y conciso y exacto en el trámite y presentación de las causas. Ello implica el desplegar todas las diligencias necesarias para asegurar que no se causen indebidas dilaciones en su tramitación y solución. 4 L.P.R.A. Ap. IX, C. 12.
Sobre el particular, en In re Ayala Torres, 150 D.P.R. 288 (2000), expresamos que es norma reiterada el que los abo-gados han de ser puntuales y diligentes en la tramitación *76de las causas y que tal deber se extiende a todo el trámite judicial. Véase, además, In re Rivera Fuster, 148 D.P.R. 517 (1999).
En cuanto al deber de los abogados de defender diligentemente los intereses de sus clientes, el Canon 18 del Código de Ética Profesional, supra, establece:
Es deber del abogado defender los intereses del cliente dili-gentemente, desplegando en cada caso su más profundo saber y habilidad y actuando en aquella forma que la profesión jurídica en general estima adecuada y responsable.
Este deber de desempeñarse en forma capaz y diligente no significa que el abogado puede realizar cualquier acto que sea conveniente con el propósito de salir triunfante en las causas del cliente. ... No obstante, un abogado puede asumir cualquier representación profesional si se prepara adecuadamente para ello y no impone gastos ni demoras irrazonables a su cliente y a la administración de la justicia.
En In re Pizarro Colón, 151 D.P.R. 94, 105 (2000), este Tribunal señaló que los abogados tienen “el deber de defender los intereses de sus clientes diligentemente, desplegando su máximo conocimiento en la forma generalmente aceptada por los miembros de la clase togada, como adecuada y responsable. ... La indiferencia, desidia, despreocupación, inacción y displicencia en la tramitación de un caso, viola el Canon 18 del Código de Ética Profesional, supra —In re Arana Arana, supra— y produce la imposición de sanciones disciplinarias, In re Torres Olmeda, supra; In re Rivera Arvelo y Ortiz Velázquez, 132 D.P.R. 840 (1993)”.
El Canon 19 del Código de Ética Profesional, supra, en lo pertinente al deber de los abogados de informar a sus clientes de lo acontecido en su caso, establece:
El abogado debe mantener a su cliente siempre informado de todo asunto importante que suija en el desarrollo del caso que le ha sido encomendado. Véanse: In re Semidey Morales, 151 D.P.R. 842 (2000); In re Ayala Torres, 150 D.P.R. 288 (2000).
Sobre el deber de los miembros de la clase togada *77de preservar el honor y la dignidad de la profesión, el Canon 38 del Código de Ética Profesional, supra, dispone, en lo pertinente:
El abogado deberá esforzarse, al máximo de su capacidad, en la exaltación del honor y dignidad de su profesión, aunque el así hacerlo conlleve sacrificios personales y debe evitar hasta la apariencia de conducta profesional impropia. En su conducta como funcionario del tribunal, deberá interesarse en hacer su propia y cabal aportación hacia la consecución de una mejor administración de la justicia.
Procedemos a aplicar los preceptos enunciados al caso de marras.
III
Evidentemente, el querellado violó el Canon 9 del Código de Etica Profesional, supra, al desatender las órdenes y los dictámenes emitidos por el tribunal de instancia du-rante el proceso criminal contra su cliente. Aún más, hizo caso omiso a nuestra Resolución de 8 de diciembre de 2000, concediéndole término para que muestre causa por la cual no debiéramos resolver este asunto sin ulterior trámite.
Innumerables veces hemos expresado el deber de los abogados de responder diligentemente a los requerimientos de este Tribunal, particularmente cuando está siendo objeto de una acción disciplinaria, e independientemente de los sus méritos. In re Ron Menéndez, 149 D.P.R. 105 (1999); In re Vargas Soto, 146 D.P.R. 55 (1998). Tal conducta acarrea la imposición de medidas disciplinarias severas las cuales pueden culminar en suspensión. In re Quevedo Cordero, supra.
La incomparecencia del querellado a los señalamientos de vista ante el tribunal de instancia; su incumplimiento con las órdenes emitidas por dicho foro y por este Tribunal, y su falta de diligencia en la tramitación del caso, *78constituyen un patrón de conducta irresponsable y de-muestran su falta de diligencia y cuidado en su desempeño profesional, en violación a los Cánones 12 y 18 del Código de Ética Profesional, supra. Véase In re Ayala Torres, supra.
El querellado actuó en contravención con el Canon 19 del Código de Ética Profesional, supra, al no mantener in-formado a su cliente —quien estaba sumariado— de todo asunto importante que sucediera en el caso. De hecho, me-diante Moción en Cumplimiento de Orden presentada el 3 de agosto de 2000, el querellado aceptó que nunca hubo comunicación entre ellos.
Por último, concluimos que el querellado también incu-rrió en violación al Canon 38 del Código de Ética Profesio-nal, supra. El querellado fue relevado de la designación como abogado de oficio del caso criminal contra su cliente. Ello, debido a su falta de diligencia en el manejo del caso. Tal conducta denigra el honor y la dignidad de la clase togada, máxime cuando se trata de un incumplimiento con el deber ético y moral de brindarle representación legal gratuita a personas indigentes.
Las designaciones de oficio, más allá de servir un propósito social, responden a un interés público. Los abogados tienen el deber de prestar servicios legales de calidad, independientemente de la retribución que puedan obtener a cambio de su trabajo.
Por las razones que anteceden, suspendemos inmediata-mente al Lie. Juan C. Grau Díaz del ejercicio de la aboga-cía durante el término de tres (3) meses, a partir de la no-tificación de esta opinión. Le imponemos el deber de notificar a todos sus clientes de su presente inhabilidad de continuar representándolos, les devuelva cualesquiera ho-norarios recibidos por trabajos no realizados, e informe oportunamente de su suspensión a los distintos foros judi-ciales y administrativos del País. Deberá, además, certifi-carnos dentro del término de treinta (30) días a partir de su *79notificación el cumplimiento de estos deberes, notificando también al Procurador General.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rivera Pérez limitaría la san-ción a una censura enérgica. La Juez Asociada Señora Na-veira de Rodón no intervino.